DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a final office action in response to remarks filed on 4 November 2022.  Claims 1, 11, and 16 are amended. Claims 4 and 13 are canceled. Claims 21-22 are added.  Claims 1-3, 5-12, and 14-22 are pending.

Response to Arguments
Applicant’s arguments, see remarks pages 9-10, filed 4 November 2022, with respect to the 35 USC 112 rejection of claims 16-20 have been fully considered and are persuasive.  The 35 USC 112 rejection of claims 16-20 has been withdrawn. 

Applicant’s arguments, see remarks pages 11-12 filed 4 November 2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made incorporating the newly discovered reference, Ciabarra, for the amended language and the new claims.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
 “a registration unit configured to…” in claims 1, 3, 6, 9
“a setting unit configured to…” in claim 1
“an update unit configured to…” in claims 1 and 4-5, 7-8
“a release unit configured to…” in claim 1
“a configuration unit configured to…” in claim 2
“an acquisition unit configured to…” in claim 9.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-12, and 14-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ohno (U.S. Patent Publication 2013/0188221) in view of Wagatsuma (U.S. Patent Publication 2018/0367703) and further in view of Ciabarra et al. (U.S. Patent Publication 2016/0253645). 

Regarding claim 1, Ohno disclosed a device control apparatus, comprising:
a communication interface connectable to a plurality of client terminals via a network (see Ohno [0059]: network connects printers, printer manager, user terminals, authentication server, printer server, and other devices | Fig. 2, [0062]: I/O interface 205, NIC 206);
a local device interface directly (see Ciabarra combination below) connectable to a plurality of peripheral devices (see Ohno [0059]: network connects printers, printer manager, user terminals, authentication server, printer server, and other devices | [0062]: I/O interface 205, NIC 206 | [0115]: multiple printers);
a registration unit configured to receive an occupation request for a peripheral device from a client terminal (see Ohno [0067]: printer registration unit | [0091]: user requests use of printer | [0093]: printer shared use information table displays shared use state of printer, e.g. request received, printing possible | [0117]: user sends request to print document 2102) and then register the peripheral device for which the occupation request has been received as occupied by the client terminal (see Ohno [0097]: shared use management screen displays access rights, e.g. permitted, not permitted | [0104]: | [0117]: obtain list of printers in response to request to print document | [0118]: determining if the printer is able to be used by the requesting user | [0119]: selecting a permitted printer | [0127]: automatic registration of the printer for use by the requesting user) if the peripheral device is not registered as occupied by another client terminal (see Wagatsuma combination below);
a setting unit configured to set a release time for releasing the occupation of the registered peripheral device (see Ohno [0141]: inputting a time after which a printer is automatically released);
an update unit configured to update the release time if communication occurs between the registered peripheral device and the client terminal (see Ohno [0140]: automatic release after a fixed period of time has elapsed | [0144]: release time is set to be a time after final use of the printer, i.e. the elapsed time is reset (and therefore also the release time) each time the printer is used until its final use); and
a release unit configured to release the registered occupation of the peripheral device (see Ohno [0110]: displaying a “release” button, releasing a printer follows the same processing as when denying the printer’s shared use registration |  [0138]: collective release of printers) when the release time elapses (see Ohno [0140]: automatic release after a fixed period of time | [0143]: setting the automatic release time for all printers | [0144]: release time is set to be a time after final use of the printer).

Ohno did not explicitly disclose that the peripheral’s registration is performed “if the peripheral device is not registered as occupied by another client terminal”. Examiner interprets this limitation with the assumption that this client is not the client with the current print job.
In a related art, Wagatsuma disclosed an image forming system that is not limited to the types and numbers illustrated in Fig. 1 as including client terminals, central management server, and a plurality of image forming apparatuses that are communicatively coupled together, e.g. installed in different printing offices (see [0029]), i.e. multiple clients and multiple printers.  Wagatsuma disclosed determining if a printer is idle and able to execute the distributed print job (see [0078]). When the printer is not idle, it is not considered for the print job (see [0079]), however when the printer is idle, then it is considered for performing the print job (see [0080]), i.e. “if the peripheral device is not registered as occupied by another client terminal”.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ohno and Wagatsuma to further describe how to select peripheral devices for registration and an association with a user. Including Wagatsuma’s teachings regarding the determination of conflicts among registered print jobs in Ohno’s shared printer scenarios would ensure that distributed print jobs will not sit in a queue waiting to be processed when there is an idle printer available and thereby provide high levels of productivity (see Wagatsuma [0008]). 

Ohno-Wagatsuma did not explicitly disclose that the peripheral devices are “directly” connected to the local device interface. While using a direct, e.g. wired, connection to connect devices is well-known to be a matter of implementation choice, however in a related art, Ciabarra disclosed multiple connected peripheral devices (see Fig. 4) and that the peripheral devices are directly connected to the data processing system (see 0031), e.g. via wired USB connection (see 0057). An example of a data processing system is a tablet computer (see 0030). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ohno-Wagatsuma and Ciabarra to further describe connecting devices directly. Including Ciabarra’s teachings would increase system reliability and security (see Ciabarra 0007).


Regarding claim 11, the claim contains the limitations, substantially as claimed, as described in claim 1 above and is rejected under Ohno-Wagatsuma-Ciabarra according to the rationale provided above. Ohno-Wagatsuma-Ciabarra further disclosed a device server connectable to a plurality of peripheral devices to be accessed by a plurality of client terminals (see Ohno [0059]: network connects printers, printer manager, user terminals, authentication server, printer server, and other devices | Fig. 2, [0062]: I/O interface 205, NIC 206), the device server comprising the communication and local interfaces described in claim 1 above as well as a processor (see Ohno Fig. 2 #202 CPU) configured to perform the operations performed by the registration, setting, update, and release units described in claim 1 above.

Regarding claim 16, the claim contains the limitations, substantially as claimed, as described in claim 1 above and is rejected under Ohno-Wagatsuma-Ciabarra according to the rationale provided above. Ohno-Wagatsuma-Ciabarra further disclosed a non-transitory computer-readable medium storing program instructions which when executed by a processor of a device control apparatus having a communication interface connectable to a plurality of client terminals via a network and a local device interface connectable to a plurality of peripheral devices (see Ohno [0059]: network connects printers, printer manager, user terminals, authentication server, printer server, and other devices | Fig. 2, [0062]: I/O interface 205, NIC 206 | Fig. 2 #202 CPU, #203 ROM, #204 RAM) causes the processor to perform a method comprising the operations performed by the registration, setting, update, and release units described in claim 1 above.
Regarding claim 2, Ohno-Wagatsuma-Ciabarra disclosed the device control apparatus according to claim 1, further comprising:
a notification unit configured to notify the client terminal that the previously registered peripheral device has been released (see Ohno [0099]: sending status notifications about printers | [0108]: sending notification that a printer’s shared use status is possible, i.e. registered/assigned, or not possible, i.e. released | [0110]: displaying a “release” button, releasing a printer follows the same processing as when denying the printer’s shared use registration).

Regarding claim 12, the claim contains the limitations, substantially as claimed, as described in claim 2 above and is rejected under Ohno-Wagatsuma-Ciabarra according to the rationale provided above.

Regarding claim 17, the claim contains the limitations, substantially as claimed, as described in claim 2 above and is rejected under Ohno-Wagatsuma-Ciabarra according to the rationale provided above.

Regarding claim 3, Ohno-Wagatsuma-Ciabarra disclosed the device control apparatus according to claim 1, wherein, if an occupation request for a plurality of peripheral devices is received from the client terminal (see Wagatsuma [0097]: a print job request that will be distributed among multiple printers), the registration unit is configured to collectively register each one of the plurality of peripheral devices (see Ohno [0115]: displaying and changing shared use settings for a plurality of printers | [0077]: individual or collective authentication of printers during registration | [0138]: individual or collective release of printers | Fig. 18B: a list of multiple printers with a single button for changing shared use settings, i.e. collective) corresponding to the occupation request not already occupied by another client terminal (see Wagatsuma [0078]: determining if a printer is idle and able to execute the distributed print job | [0079]: when the printer is not idle, it is not considered for the print job | [0080]: when the printer is idle, then it is considered for performing the print job).
The motivation to combine Ohno-Wagatsuma-Ciabarra is the same as that provided in claim 1 above.

Regarding claim 18, the claim contains the limitations, substantially as claimed, as described in claim 3 above and is rejected under Ohno-Wagatsuma-Ciabarra according to the rationale provided above. The motivation to combine Ohno-Wagatsuma-Ciabarra is the same as that provided in claim 1 above.

Regarding claim 5, Ohno-Wagatsuma-Ciabarra disclosed the device control apparatus according to claim 3, wherein, if communication occurs between the client terminal and one of the collectively registered plurality of peripheral devices, the update unit is configured to update the release time for just the one of the collectively registered plurality of peripheral devices (see Ohno [0138]: individual release of printers | [0143]: setting the automatic release time for each individual user associated with the [one] printer device 110 | [0140]: automatic release after a fixed period of time has elapsed | [0144]: release time is set to be a time after final use of the printer, i.e. the elapsed time is reset (and therefore also the release time) each time the printer is used until its final use).

Regarding claim 6, Ohno-Wagatsuma-Ciabarra disclosed the device control apparatus according to claim 1, wherein, if an occupation request for a plurality of peripheral devices is received from the client terminal (see Wagatsuma [0097]: a print job request that will be distributed among multiple printers), the registration unit is configured to individually register each of one of the plurality of peripheral devices (see Ohno [0115]: displaying and changing shared use settings for a plurality of printers | [0077]: individual or collective authentication of printers during registration | [0138]: individual or collective release (de-registration) of printers | Fig. 32A #S3003: process each printer in a list of printers | Fig. 32B #S3007, [0127]: enabling automatic registration of printer via displayed button #2210 (#2210 is illustrated in Fig. 24 and has one for each of the multiple printers, i.e. individually register)) corresponding to the occupation request not already occupied by another client terminal (see Wagatsuma [0078]: determining if a printer is idle and able to execute the distributed print job | [0079]: when the printer is not idle, it is not considered for the print job | [0080]: when the printer is idle, then it is considered for performing the print job). 
The motivation to combine Ohno-Wagatsuma-Ciabarra is the same as that provided in claim 1 above.

Regarding claim 14, the claim contains the limitations, substantially as claimed, as described in claim 6 above and is rejected under Ohno-Wagatsuma-Ciabarra according to the rationale provided above. The motivation to combine Ohno-Wagatsuma-Ciabarra is the same as that provided in claim 1 above.

Regarding claim 19, the claim contains the limitations, substantially as claimed, as described in claim 6 above and is rejected under Ohno-Wagatsuma-Ciabarra according to the rationale provided above. The motivation to combine Ohno-Wagatsuma-Ciabarra is the same as that provided in claim 1 above.

Regarding claim 7, Ohno-Wagatsuma-Ciabarra disclosed the device control apparatus according to claim 6, wherein, if communication occurs between the client terminal and one of the individually registered peripheral devices, the update unit is configured to update the release time for just the one of the individually registered plurality of peripheral devices (see Ohno [0138]: individual release of printers | [0143]: setting the automatic release time for each individual user associated with the [one] printer device 110 | [0140]: automatic release after a fixed period of time has elapsed | [0144]: release time is set to be a time after final use of the printer, i.e. the elapsed time is reset (and therefore also the release time) each time the printer is used until its final use).

Regarding claim 8, Ohno-Wagatsuma-Ciabarra disclosed the device control apparatus according to claim 1, wherein the update unit is configured to update the release time of the occupied peripheral device (see Ohno [0140]: automatic release after a fixed period of time has elapsed | [0144]: release time is set to be a time after final use of the printer, i.e. the elapsed time is reset (and therefore also the release time) each time the printer is used until its final use) by an amount of time corresponding to a type of the occupied peripheral device (see Ohno [0096]: different shared use access rights depending on the device type, e.g. printer, FAX, scanner, etc. | [0197]: shared use management table includes device IDs, user IDs, access rights for each type | [0140]: shared use management table also includes automatic release information).

Regarding claim 9, Ohno-Wagatsuma-Ciabarra disclosed the device control apparatus according to claim 1, further comprising:
an acquisition unit configured to acquire device identification information from the plurality of peripheral devices, wherein the registration unit is further configured to register the peripheral device for which the occupation request has been received in association with the acquired device identification information from the requested peripheral device (see Ohno [0068]: obtaining printer ID, using printer ID during registration of printer for performing print services | [0079]: unique printer ID | [0081]: associating printer ID with user ID during registration).

Regarding claim 15, the claim contains the limitations, substantially as claimed, as described in claim 9 above and is rejected under Ohno-Wagatsuma-Ciabarra according to the rationale provided above.

Regarding claim 20, the claim contains the limitations, substantially as claimed, as described in claim 9 above and is rejected under Ohno-Wagatsuma-Ciabarra according to the rationale provided above.

Regarding claim 10, Ohno-Wagatsuma-Ciabarra disclosed the device control apparatus according to claim 9, wherein the plurality of peripheral devices includes at least two peripheral devices of the same device type (see Ohno [0078]: registering at least two network printers; both devices are printers and are therefore interpreted as being of the same type of device).

Regarding claim 21, Ohno-Wagatsuma-Ciabarra disclosed the device control apparatus according to claim 1, wherein the local device interface is connected to the plurality of peripheral devices (see Ciabarra Fig. 1 #120, 0037: peripheral device #120 in Fig. 1 is multiple peripheral devices | Fig. 4: multiple peripheral devices), a first peripheral device in the plurality of peripheral devices is a printer (see Ciabarra 0150: peripheral device is a printer), a second peripheral device in the plurality of peripheral devices is a credit card scanner (see Ciabarra 0150: peripheral device is a credit card reader), a third peripheral device in the plurality of peripheral devices is a barcode scanner (see Ciabarra claim 7: peripheral device is a barcode scanner), and a fourth peripheral device in the plurality of peripheral devices is a coin change machine (see Ciabarra 0150: peripheral device is a coin dispenser). The motivation to combine Ohno-Wagatsuma and Ciabarra is the same as that provided in claim 1 above.

Regarding claim 22, the claim contains the limitations, substantially as claimed, as described in claim 21 above and is rejected under Ohno-Wagatsuma-Ciabarra according to the rationale provided above. The motivation to combine Ohno-Wagatsuma and Ciabarra is the same as that provided in claim 1 above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035. The examiner can normally be reached M-F: 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.W.R./Examiner, Art Unit 2452                                                                                                                                                                                                        
Angela.Widhalm@uspto.gov16 December 2022

/Patrice L Winder/Primary Examiner, Art Unit 2452